wa F&F WwW bo

o CO sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

 

Case 2:19-cv-00988-RSL Document 24 Filed 08/30/19 Page 1 of 4

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

SCOTT SEIWERT, and 7809 TIMBER HILL )
LLC, a Washington limited liability company, )

a California corporation, August 30, 2019

Defendant.

)
Plaintiff, ) Case No. 2:19-cv-00988-RSL
)
V. ) STIPULATED MOTION AND

) | ORDER TO EXTEND TIME TO
FIRST AMERICAN FINANCIAL ) | RESPOND TO COMPLAINT
CORPORATION, a Delaware corporation, )
and FIRST AMERICAN TITLE COMPANY, ) | NOTE ON MOTION CALENDAR:

)

)

)

)

 

Plaintiffs Scott Seiwert and 7809 Timber Hill LLC (“Plaintiffs”) and Defendants First
American Financial Corporation and First American Title Company (“Defendants”), by and
through their counsel of record and pursuant to Local Civil Rule 7(d)(1) and Local Civil Rule
10(g), jointly move the Court to extend the time for Defendants to respond to Plaintiffs’ Class
Action Complaint (Docket No. 1) from September 9, 2019, to 14 days after Defendants’ Motion
to Transfer Venue is ruled upon by the Court (if denied). The requested extension is not sought

for the purpose of improper delay, and no party will be prejudiced as a result.

STIPULATED MOTION AND ORDER TO EXTEND TIME LANE POWELL rc
TO RESPOND TO COMPLAINT - 1 TO Lo

No. 2:19-CV-00988-RSL SEATTLE, WASHINGTON 98111-9402
206.223.7000 FAX: 206.223.7107
700185.0008/7767448.1

 
co Oo NN DR A BS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

 

Case 2:19-cv-00988-RSL Document 24 Filed 08/30/19 Page 2 of 4

IT IS SO STIPULATED:
Respectfully submitted,
LANE POWELL Pc

DATED: August 30, 2019 By___/s/ Darin M. Sands
Darin M. Sands, WSBA No. 35865
1420 Fifth Avenue, Suite 4200
Seattle, WA 98101
Telephone: 503.778.2100 (Portland)
Telephone: 206.223.7000 (Seattle)
Email: sandsd@lanepowell.com

Joel D, Siegel (pro hac vice)

Ronald D. Kent (pro hac vice)

DENTONS US LLP

601 South Figueroa Street, Suite 2500

Los Angeles, CA 90017

Telephone: 213.892.5050

Email: joel.siegel@dentons.com

Email: Ronald.kent@dentons.com
Attorneys for Defendants First American
Financial Corporation and First American Title
Company

TOUSLEY BRAIN STEPHENS PLLC

DATED: August 30, 2019 By___/s/ Rebecca L. Solomon
Kim D. Stephens, WSBA No. 11984
Jason T. Dennett, WSBA No. 30686
Rebecca L. Solomon, WSBA No. 51520
1700 Seventh Avenue, Suite 2200
Seattle, WA 98202
Telephone: 206.682.5600
Email: kstephens@tousley.com
Email: jdennett@tousley.com
Email: rsolomon@tousley.com

Attorneys for Plaintiffs Scott Seiwert and 7809

Timber Hill LLC
STIPULATED MOTION AND ORDER TO EXTEND TIME LANEPOWELL?C
TO RESPOND TO COMPLAINT - 2 Se oO

No. 2:19-CV-00988-RSL SEATTLE, WASHINGTON 98111-9402
206.223.7000 FAX: 206.223.7107
700185.0008/7767448.1

 
kt WY N

o oOo w~7T DR GN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:19-cv-00988-RSL Document 24 Filed 08/30/19 Page 3 of 4

IT IS SO ORDERED:

th
DATED this 9 day of Sv hnlaw , 2019.

Bis Cahouk?
The Honorable Robert S. Lasnik
United States District Judge

 

STIPULATED MOTION AND ORDER TO EXTEND TIME LANE POWELL Pc
TO RESPOND TO COMPLAINT - 3 re

No. 2:19-CV-00988-RSL SEATTLE, WASHINGTON 98111-9402
206.223.7000 FAX: 206.223.7107
700185.0008/7767448.1

 
